Citation Nr: 1453483	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1960 to February 1980, with service in the Republic of Vietnam from April 1969 to April 1970.  The appellant is the daughter of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the appellant's request for DEA benefits under the Chapter 35 program.   


FINDINGS OF FACT

1. Effective May 6, 2010, the Veteran was awarded a permanent and total disability rating based on service-connected disability. 

2. In March 2011, the appellant, who is the Veteran's daughter, filed her initial claim for Dependents' Educational Assistance benefits under Chapter 35. 

3. The appellant's date of birth is November 1982.  

4. The appellant reached her 26th birthday in November 2008, prior to the effective date of a finding of permanent and total service-connected disability on behalf of the veteran. 

5. The appellant's period of eligibility for educational assistance benefits expired prior to the submission of her claim and she meets none of the legal criteria for a modification or extension of the period of eligibility for educational assistance. 


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 20.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The appellant contends that although she was older than 26 when her father was awarded permanent and total disability, she believes that she is entitled to educational benefits as her father did not apply for service connection earlier than 2010 since VA did not yet recognize a relationship between certain heart conditions and herbicide exposure. 

The RO adjudicated the Veteran as permanently and totally disabled, effective May 2010, for service connected ischemic heart disease.  The appellant acknowledges that she initially filed her application for the receipt of DEA benefits under Chapter 35 after that date.  In her application, she reported that she was the Veteran's child and was born in November 1982. 

Basic eligibility for Chapter 35 benefits is established by being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record confirms that the appellant is the Veteran's daughter and that the Veteran is in receipt of a permanent and total disability rating.  Eligibility for Chapter 35 benefits requires, however, that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  The record discloses, however, that the appellant turned 26 years of age in November 2008, prior to the effective date of the Veteran's permanent and total service-connected disability rating.  As such, the appellant is not legally eligible for Chapter 35 educational assistance.

In addition, the appellant has not shown, nor is the Board aware, of any basis to exempt her from application of this regulation.  Under 38 C.F.R. § 21.3041(a), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first. The basic ending date for educational assistance is the date of the child's 26th birthday.  38 C.F.R. § 21.3040. 

The beginning date for eligibility for benefits may be tolled if the effective date of the finding of permanent and total disability is prior to the child's 18th birthday but the Veteran does not receive notice of this rating until after the child becomes 18. 38 C.F.R. § 21.3041(b).  The beginning date may also be extended if the permanent and total disability rating is assigned after the child reaches 18, but before the child turns 26.  38 C.F.R. § 21.3041(b).  Here, the appellant turned 26 years of age prior to the effective date of the veteran's permanent and total disability rating and thus neither of these exceptions is applicable. 

Under certain circumstances not present in this case, the basic ending date for eligibility for educational assistance may be modified or extended.  Under 38 C.F.R. § 21.3041, the ending date for eligibility for educational assistance may be modified for up to eight years beyond the qualifying event, but in no case beyond the date the child reaches age 31.  In order to modify the ending date, however, the qualifying event must occur between the time the child reaches age 18 and when the child reaches age 26.  Here, the basic ending date for eligibility for educational assistance cannot be modified because the appellant had already reached the age of 26 at the time of the effective award of the veteran's permanent and total disability rating. 

Although the Board is aware of the appellant's arguments, the criteria governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific and the Board is bound by these criteria.  The Board thus must find that, as a matter of law, the appellant is not eligible to receive educational assistance under Chapter 35.  In cases where, as here, the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In denying this claim, the Board acknowledges the Veteran's twenty year service, including his service in the Republic of Vietnam, and the unfortunate circumstances of the appellant's case.  The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   


ORDER

Basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


